UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6773


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

OLUWASEGUN OGUN,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Chief District Judge. (4:12-cr-00004-RBS-TEM-
1; 4:17-cv-00051-RBS; 4:17-cv-00052-RBS)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oluwasegun Ogun, Appellant Pro Se. Robert Edward Bradenham, II, Eric Matthew Hurt,
Howard Jacob Zlotnick, Assistant United States Attorneys, Amy Elizabeth Cross, Special
Assistant United States Attorney, Andrew Lamont Creighton, Rachel E. Timm, OFFICE
OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oluwasegun Ogun seeks to appeal the district court’s order construing his motion

challenging his criminal judgment as a 28 U.S.C. § 2255 (2012) motion and dismissing it

as successive. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Ogun has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               DISMISSED



                                             2